 

Exhibit 10.5

 

Execution Copy

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Master Servicer

 

and

 

Berkeley Point Capital LLC,
Primary Servicer 

 

PRIMARY SERVICING AGREEMENT

 

Dated as of May 1, 2016

 

Citigroup Commercial Mortgage Trust 2016-C1,
Commercial Mortgage Pass-Through Certificates

Series 2016-C1

 



 

 

 

TABLE OF CONTENTS



      Page         ARTICLE I DEFINITIONS 1 Section 1.01   Defined Terms 1
ARTICLE II MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER TO PERFORM SERVICING
RESPONSIBILITIES 2 Section 2.01   Contract for Servicing; Possession of Loan
Documents 2 Section 2.02   Notice of Defect, Breach or Repurchase Request 3
ARTICLE III SERVICING OF THE SERVICED LOAN COMBINATION 3 Section 3.01   Primary
Servicer to Service 3 Section 3.02   Merger or Consolidation of the Primary
Servicer 16 Section 3.03   Limitation on Liability of the Primary Servicer and
Others 16 Section 3.04   Primary Servicer Not to Resign 17 Section 3.05   No
Transfer or Assignment of Servicing 17 Section 3.06   Indemnification 18 ARTICLE
IV DEFAULT 18 Section 4.01   Events of Default 18 Section 4.02   Waiver of
Defaults 21 Section 4.03   Other Remedies of Master Servicer 22 ARTICLE V
TERMINATION 22 Section 5.01   Termination 22 Section 5.02   Termination With
Cause 22 Section 5.03   Intentionally Deleted 22 Section 5.04   Termination of
Duties with Respect to Specially Serviced Loans 23 ARTICLE VI MISCELLANEOUS 23
Section 6.01   Successor to the Primary Servicer 23 Section 6.02   Financial
Statements 23 Section 6.03   Closing 23 Section 6.04   Closing Documents 23
Section 6.05   Notices 24 Section 6.06   Severability Clause 25 Section 6.07  
Counterparts 25



 



i 

 

 



TABLE OF CONTENTS

(continued)

 

      Page         Section 6.08   Governing Law 26 Section 6.09   Protection of
Confidential Information 26 Section 6.10   Intention of the Parties 26 Section
6.11   Third Party Beneficiary 26 Section 6.12   Successors and Assigns;
Assignment of Agreement 26 Section 6.13   Waivers 27 Section 6.14   Exhibits 27
Section 6.15   General Interpretive Principles 27 Section 6.16   Complete
Agreement 27 Section 6.17   Further Agreement 27 Section 6.18   Amendments 27
Section 6.19   Exchange Act Rule 17g-5 Procedures 27 Section 6.20   Notification
to Primary Servicer Concerning REO Property 28

 





EXHIBIT A MORTGAGE LOAN SCHEDULE A-1 EXHIBIT B PRIMARY SERVICER’S OFFICER’S
CERTIFICATE B-1 EXHIBIT C POOLING AND SERVICING AGREEMENT C-1 EXHIBIT D
[RESERVED]   EXHIBIT E QUARTERLY SERVICING CERTIFICATION E-1 EXHIBIT F FORM OF
ACCOUNT CERTIFICATION F-1 EXHIBIT G FORM OF COLLECTION REPORT G-1 EXHIBIT H FORM
OF CERTIFICATE OF INSURANCE H-1 EXHIBIT I NEW LEASE INFORMATION I-1 EXHIBIT J
MONTHLY ESCROW ACCOUNTS CERTIFICATION J-1



 



ii 

 

 



This is a Primary Servicing Agreement (this “Agreement”), dated as of May 1,
2016, by and between Berkeley Point Capital LLC, a Delaware limited liability
company having an office at One Beacon Street, 14th Floor, Boston, MA 02108, and
its successors and assigns (the “Primary Servicer”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, having an office at c/o Commercial Mortgage Servicing, MAC
D1086, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina 28202, and
its successors and assigns (the “Master Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, Citigroup Commercial Mortgage Securities Inc., as Depositor (the
“Depositor”), LNR Partners, LLC, as Special Servicer (the “Special Servicer”),
Deutsche Bank Trust Company Americas, as Trustee (the “Trustee”), Citibank,
N.A., as Certificate Administrator (the “Certificate Administrator”), Park
Bridge Lender Services LLC, as Operating Advisor (in such capacity, the
“Operating Advisor”) and as Asset Representations Reviewer (in such capacity,
the “Asset Representations Reviewer”), and the Master Servicer have entered into
that certain Pooling and Servicing Agreement dated as of May 1, 2016 (as
amended, modified and restated from time to time, the “Pooling and Servicing
Agreement”), whereby the Master Servicer shall master service certain mortgage
loans and related companion loans, including the Serviced Loan Combination
(defined below), on behalf of the Trustee; and

 

WHEREAS, the Master Servicer desires to enter into a contract with the Primary
Servicer whereby the Primary Servicer shall service the mortgage loan or
mortgage loans listed on Exhibit A (the “Mortgage Loan Schedule”) attached
hereto (hereinafter referred to as the “Mortgage Loans”) and the Marriott
Savannah Riverfront Companion Loans listed on the Mortgage Loan Schedule (the
“Serviced Companion Loans”; together with the Mortgage Loans, the “Serviced Loan
Combination”) on behalf of the Master Servicer.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Primary Servicer hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01          Defined Terms.

 

Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein, the following terms have the meanings
assigned to them in this Section 1.01:

 

“Collection Report” shall mean the monthly report prepared by the Primary
Servicer setting forth, with respect to the Serviced Loan Combination and the
most recently ended Collection Period prior to the due date of such report, the
information described on Exhibit G attached hereto.

 

“Mortgage Loans” shall have the meaning specified in the recitals hereto.

 



 

 

 

“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.

 

“Other Determination Date Remittance Date” shall mean one (1) Business Day prior
to the “determination date” as such term or similar term is defined in the Other
Pooling and Servicing Agreement governing the securitization of each Serviced
Pari Passu Companion Loan.

 

“Primary Servicer Loan Combination Custodial Account” shall have the meaning
specified in Section 3.01(c)(9) of this Agreement.

 

“Primary Servicer Serviced Loan Combination Remittance Amount” shall mean, with
respect to any date, an amount equal to, without duplication, (a) the sum of (i)
the aggregate of the amounts on deposit in the Primary Servicer Loan Combination
Custodial Account (as defined herein) as of such date, (ii) the aggregate of all
other amounts received with respect to the Serviced Loan Combination as of such
date to the extent not previously remitted to the Master Servicer, and (iii) the
aggregate amount of Prepayment Interest Shortfalls deposited by the Primary
Servicer in the Primary Servicer Loan Combination Custodial Account as required
by Section 3.13 of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(21) of this Agreement, to the extent not previously
remitted to the Master Servicer, net of (b) the portion of the amount described
in subclause (a) of this definition that represents one or more of the
following: (i) Escrow Payments (other than the Escrow Payments that are to be
used to reimburse the Master Servicer for Property Advances) or (ii) any amounts
that the Primary Servicer is entitled to retain as compensation pursuant to
Section 3.12(a) of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(19) of this Agreement.

 

“Primary Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.

 

“Primary Servicer Reporting Date” shall mean the first Business Day after each
Determination Date.

 

“Primary Servicer Parties” shall have the meaning specified in Section 3.03 of
this Agreement.

 

“Primary Servicing Fee” shall mean, with respect to each Mortgage Loan and each
Serviced Companion Loan, the fee payable to the Primary Servicer pursuant to
Section 3.01(c)(19) of this Agreement.

 

“Primary Servicing Fee Rate” shall mean, with respect to each Mortgage Loan and
each Serviced Companion Loan, the rate that corresponds to such Mortgage Loan or
Serviced Companion Loan set forth on Exhibit A hereto under the heading “Primary
Servicing Fee.”

 

“Serviced Companion Loans” shall have the meaning specified in the recitals
hereto.

 

“Serviced Loan Combination” shall have the meaning specified in the recitals
hereto.

 

ARTICLE II

 



2

 

 

MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER
TO PERFORM SERVICING RESPONSIBILITIES

 

Section 2.01          Contract for Servicing; Possession of Loan Documents.

 

The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Primary Servicer, subject to the terms of this Agreement, for
the servicing of the Serviced Loan Combination. On and after the Closing Date,
the Primary Servicer shall hold any portion of the Servicing File or the
Mortgage File in the possession of the Primary Servicer in trust by the Primary
Servicer, on behalf of the Master Servicer for the benefit of the Trustee. The
Primary Servicer’s possession of any portion of the Servicing File or the
Mortgage File shall be at the will of the Master Servicer and the Trustee for
the sole purpose of facilitating the servicing or the supervision of servicing
of the Serviced Loan Combination pursuant to this Agreement, and such retention
and possession by the Primary Servicer shall be in a custodial capacity only.
Any portion of the Servicing File or the Mortgage File retained by the Primary
Servicer shall be identified to reflect clearly the ownership of the Mortgage
Loans by the Trustee. The Primary Servicer shall release from its custody any
Mortgage File retained by it only in accordance with this Agreement and the
Pooling and Servicing Agreement. The Primary Servicer shall provide to the
Master Servicer as soon as practicable after request therefor by the Master
Servicer a copy of any documents held by it with respect to the Serviced Loan
Combination. During the term of this Agreement, the Primary Servicer will also
provide to the Master Servicer a copy of any lease, amendments and other
documents related to the Mortgaged Property securing the related Mortgage Loan
or related to the Mortgage Loan as soon as possible after receipt or execution
thereof, as applicable. Except as otherwise provided herein, the Primary
Servicer shall not be obligated to provide a copy of any documents held by it
with respect to the Serviced Loan Combination to any Person not a party to this
Agreement. If and so long as the Primary Servicer (i) has a vault or other
adequate safety procedures in place satisfactory to the Master Servicer, in its
sole discretion, or (ii) outsources such responsibility to a third party vendor
satisfactory to the Master Servicer, who has a vault or other adequate safety
procedures in place satisfactory to the Master Servicer, in its sole discretion,
the Primary Servicer shall hold the original of any letters of credit related to
the Serviced Loan Combination and perform any obligations of the Master Servicer
with respect thereto all in accordance with any applicable requirements of
Section 2.01(b) of the Pooling and Servicing Agreement. If at any time the
Primary Servicer does not satisfy the conditions described in clause (i) or
clause (ii) of the immediately preceding sentence, the Primary Servicer shall
immediately deliver to the Master Servicer the original of any letters of credit
related to the Serviced Loan Combination.

 

Section 2.02          Notice of Defect, Breach or Repurchase Request.

 

Following its receipt from the Depositor, the Master Servicer shall provide a
copy of the CCRE Loan Purchase Agreement to the Primary Servicer. The Primary
Servicer shall notify the Master Servicer in writing within five (5) Business
Days after the Primary Servicer (a) discovers or receives notice alleging a
Document Defect or a Breach, (b) receives a Repurchase Communication of a
Repurchase, a Repurchase Request, a Repurchase Request Rejection or a Repurchase
Request Withdrawal, or (c) receives a Certificateholder Repurchase Request or a
PSA Party Repurchase Request, in each case with respect to the Serviced Loan
Combination. The Primary Servicer shall, within five (5) Business Days of
receipt, provide to the Master

 



3

 

 

Servicer a copy of any written Repurchase Request, Repurchase Request
Withdrawal, Repurchase, Repurchase Request Rejection, Certificateholder
Repurchase Request or PSA Party Repurchase Request received by the Primary
Servicer and such other information in the possession of the Primary Servicer
reasonably requested by the Master Servicer to fulfill its obligations under
Section 2.03 of the Pooling and Servicing Agreement.

 

ARTICLE III

SERVICING OF THE SERVICED LOAN COMBINATION

 

Section 3.01          Primary Servicer to Service.

 

(a)          The Primary Servicer, as an independent contractor, shall service
and administer the Serviced Loan Combination in a manner consistent with the
Servicing Standard under the Pooling and Servicing Agreement.

 

(b)          The Primary Servicer shall perform, on behalf of the Master
Servicer, all of the obligations of the Master Servicer (with respect to the
Serviced Loan Combination subject to this Agreement) as set forth in those
sections of the Pooling and Servicing Agreement incorporated herein pursuant to
Section 3.01(c) of this Agreement (the “Incorporated Sections”), as modified by
Section 3.01(c) of this Agreement, and the Master Servicer shall have the same
rights with respect to the Primary Servicer that the Trustee, the Certificate
Administrator, the Custodian, the Depositor, the Controlling Class
Certificateholders, the Controlling Class Representative, the Operating Advisor,
the Asset Representations Reviewer, the Rating Agencies, the Rule 17g-5
Information Provider, the Underwriters, the Initial Purchasers, the Directing
Holders, the Certificateholders, the Serviced Companion Loan Holders, the
Serviced Pari Passu Companion Loan Holders and the Special Servicer (including,
without limitation, the right of the Special Servicer to direct the Master
Servicer during certain periods) have with respect to the Master Servicer under
the Pooling and Servicing Agreement to the extent that the Primary Servicer is
acting on behalf of the Master Servicer hereunder and except as otherwise set
forth herein. Without limiting the foregoing, and subject to Section 3.22 of the
Pooling and Servicing Agreement as modified herein, the Primary Servicer shall
service and administer each Mortgage Loan and Serviced Companion Loan as long as
it is not a Specially Serviced Loan. All references herein to the respective
duties of the Primary Servicer and the Special Servicer, and to the areas in
which they may exercise discretion, shall be subject to Section 3.22 of the
Pooling and Servicing Agreement, as modified herein and to the Special
Servicer’s rights to service Specially Serviced Loans. Except as otherwise set
forth below, for purposes of this Agreement, (i) references to the Trustee, the
Certificate Administrator, the Depositor, the Custodian, the Rating Agencies,
the Rule 17g-5 Information Provider, the Special Servicer, the Controlling Class
Certificateholder, the Controlling Class Representative, the Operating Advisor,
the Asset Representations Reviewer, the Underwriters, the Initial Purchasers,
the Directing Holders, the Serviced Companion Loan Holders, the Serviced Pari
Passu Companion Loan Holders and the Certificateholders in the Incorporated
Sections (and in the defined terms used therein) shall be deemed to be
references to the Master Servicer hereunder, (ii) references to the Master
Servicer in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to the Primary Servicer hereunder, (iii)
references to the Mortgage Loans in the Incorporated Sections (and in the
defined terms used therein) shall be deemed to be references to

 



4

 

 

the Mortgage Loans as defined herein, (iv) references to the Serviced Companion
Loans and Serviced Pari Passu Companion Loans in the Incorporated Sections (and
in the defined terms used therein) shall be deemed to be references to the
Serviced Companion Loans in this Agreement, and (v) references to the Serviced
Loan Combination in the Incorporated Sections (and in the defined terms used
therein) shall be deemed to be references to the Serviced Loan Combination in
this Agreement (such modification of the Incorporated Sections shall be referred
to herein as the “References Modification”). With respect to all servicing
responsibilities of the Master Servicer under the Pooling and Servicing
Agreement that are not being performed by the Primary Servicer under this
Agreement, the Primary Servicer shall reasonably cooperate with the Master
Servicer to facilitate the timely performance of such servicing
responsibilities. The Primary Servicer shall not take any action (whether or not
authorized hereunder) as to which the Master Servicer has advised it in writing
that such action if taken may result in the imposition of a tax on any portion
of the Trust or cause either the Lower-Tier REMIC or the Upper-Tier REMIC to
fail to qualify as a REMIC or cause the Grantor Trust to fail to qualify as a
grantor trust. The Primary Servicer shall fully cooperate with the Master
Servicer in connection with avoiding the imposition of a tax on any portion of
the Trust or cause either the Lower-Tier REMIC or the Upper-Tier REMIC to fail
to qualify as a REMIC or cause the Grantor Trust to fail to qualify as a grantor
trust.

 

(c)          The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c) of this Agreement, are hereby
incorporated herein by reference as if fully set forth herein, and, for purposes
of this Agreement, in addition to the References Modification, are hereby
further modified as set forth below:

 

(1)          Section 1.02. The determination as to the application of amounts
collected in respect of the Serviced Loan Combination, in the absence of express
provisions in the related Loan Documents or to the extent that such terms
authorize the lender to use its discretion, shall be made by the Master
Servicer.

 

(2)          Section 2.05(a). Section 2.05(a)(i) of the Pooling and Servicing
Agreement shall be deemed modified to read “The Primary Servicer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Primary Servicer is in compliance
with the laws of each jurisdiction in which a Mortgaged Property is located to
the extent necessary to perform its obligations under this Agreement.” The
Primary Servicer hereby represents and warrants, as of the date hereof, that (i)
each insurance policy and fidelity bond referenced in Section 3.08(c) of the
Pooling and Servicing Agreement names the Master Servicer as an additional
insured and loss payee; (ii) the net worth of the Primary Servicer determined in
accordance with generally accepted accounting principles is not less than $2
million; and (iii) the Primary Servicer is authorized to transact business in
the state or states in which the Mortgaged Properties are located, if and to the
extent required by applicable law.

 

(3)          Sections 3.01(a), (b), (e) and (k). The Primary Servicer shall use
efforts consistent with the Servicing Standard to continue all UCC financing
statements in favor of the assignee prior to the expiration of such UCC
financing statements. The Master Servicer shall forward the Primary Servicer
recorded UCC financing statements reflecting the Trust as the

 



5

 

 

secured party. Notwithstanding the foregoing, the Primary Servicer’s authority
is restricted as provided in Section 3.01(c)(16) and (29) of this Agreement.

 

(4)          Sections 3.01(c) and (d). References to the Master Servicer shall
not be deemed to be references to the Primary Servicer for purposes of Sections
3.01(c) and (d) of the Pooling and Servicing Agreement. Each and every one of
the terms and conditions of Sections 3.01(c) and (d) of the Pooling and
Servicing Agreement shall be enforceable against the Primary Servicer in
accordance with the terms thereof. The Primary Servicer may not enter into any
new Primary Servicing Agreements in connection with the Serviced Loan
Combination and shall directly service the Serviced Loan Combination in
accordance with the terms and conditions of this Agreement. To the extent
required by Sections 3.01(c) and (d) of the Pooling and Servicing Agreement,
this Agreement will be assumed by the Trustee if the Trustee has assumed the
duties of the Master Servicer or by a successor Master Servicer without cost or
obligation to the assuming party or the Trust Fund, upon the assumption by such
party of the obligations of the Master Servicer pursuant to Section 7.02 of the
Pooling and Servicing Agreement. The Primary Servicer may not make any material
servicing decisions, such as loan modifications or determinations as to the
manner or timing of enforcing remedies under the Loan Documents without the
consent of the Master Servicer, foreclose any Mortgage or, except as permitted
by Section 3.01(c)(16) or (29) of this Agreement, grant any modification,
extension, waiver or amendment to any Mortgage Loan or Serviced Companion Loan.

 

(5)          Reserved.

 

(6)          Section 3.03. The Primary Servicer may not waive any Penalty
Charges that the Master Servicer is permitted to waive under Section 3.03 of the
Pooling and Servicing Agreement without the consent of the Master Servicer. The
Primary Servicer shall forward to the Master Servicer a copy of all income
statements, rent rolls and other reporting information collected by the Primary
Servicer within the timeframe set forth in Section 3.01(c)(35) of this
Agreement. The Primary Servicer shall promptly notify the Master Servicer of any
defaults under the Serviced Loan Combination, collection issues or customer
issues; provided that the Primary Servicer shall not take any action with
respect to enforcing the Serviced Loan Combination without the prior written
approval of the Master Servicer.

 

(7)          Section 3.04(a). Without limiting the generality of the obligations
of the Primary Servicer hereunder, the Primary Servicer shall monitor and
certify to the information on the Serviced Loan Combination with respect to
taxes, insurance premiums, assessments, ground rents and other similar items on
a quarterly basis, starting with the quarter ending September of 2016, within
thirty (30) days of the end of such quarter as required by, and in the form of,
Exhibit E attached hereto, pursuant to Section 3.01(c)(35) of this Agreement.
The third, fourth, fifth and sixth sentences of Section 3.04(a) of the Pooling
and Servicing Agreement are not incorporated herein. The Primary Servicer shall
not be permitted to make any Property Advances. Upon the occurrence of an
insured loss at a Mortgaged Property, the Primary Servicer shall notify the
Master Servicer of the loss and the Primary Servicer’s receipt of the Insurance
Proceeds. The Primary Servicer will provide to the Master Servicer all
loss-related records and information received by the Primary Servicer as such
information becomes available and shall confer with the Master Servicer
regarding the process of releasing to the affected Mortgagor the Insurance
Proceeds, including but not limited to questions such as whether the

 



6

 

 

Primary Servicer is authorized to (i) endorse the checks issued by the insurer
representing the Insurance Proceeds; and (ii) release the Insurance Proceeds to
the affected Mortgagor. With respect to non-escrowed payments, when the Primary
Servicer becomes aware in accordance with the Servicing Standard that a
Mortgagor has failed to make any such payment or, with respect to escrowed
loans, collections from a Mortgagor are insufficient to pay any such item before
the applicable penalty or termination date, the Primary Servicer shall promptly
notify the Master Servicer. The Master Servicer may direct the Primary Servicer
to (and upon such direction, the Primary Servicer shall) make a payment from
amounts on deposit in the Primary Servicer Loan Combination Custodial Account as
contemplated by Section 3.04(a) of the Pooling and Servicing Agreement.

 

(8)          Section 3.04(b), (c), (d) and (e). The creation of any Escrow
Account shall be evidenced by a certification in the form of Exhibit F attached
hereto and a copy of such certification shall be furnished to the Master
Servicer within three (3) days of the Closing Date and thereafter to the Master
Servicer upon any transfer of any Escrow Account. Without the express written
consent of the Master Servicer, the Primary Servicer shall not (a) waive or
extend the date set forth in any agreement governing reserve funds by which the
required repairs and/or capital improvements at the related Mortgaged Property
must be completed or (b) release any earn-out reserve funds or return any
related letters of credit delivered in lieu of earn-out reserve funds. The
Primary Servicer shall promptly notify the Master Servicer of any failure by a
Mortgagor described in Section 3.04(e) of the Pooling and Servicing Agreement

 

(9)          Section 3.05A. The Primary Servicer shall establish a collection
account (hereinafter the “Primary Servicer Loan Combination Custodial Account”),
meeting all of the requirements of the Loan Combination Custodial Account, and
references to the Loan Combination Custodial Account shall be references to such
Primary Servicer Loan Combination Custodial Account. The creation of any Primary
Servicer Loan Combination Custodial Account shall be evidenced by a
certification in the form of Exhibit F attached hereto and a copy of such
certification shall be furnished to the Master Servicer within three (3) days of
the Closing Date and thereafter to the Master Servicer upon any transfer of the
Primary Servicer Loan Combination Custodial Account. Notwithstanding Section
3.05A(b) of the Pooling and Servicing Agreement, the Primary Servicer shall
deposit into the Primary Servicer Loan Combination Custodial Account and include
in its Primary Servicer Serviced Loan Combination Remittance Amount all
Ancillary Fees, Consent Fees, Assumption Fees, assumption application fees,
defeasance fees, review fees and other amounts collected by the Primary Servicer
to the extent not constituting Additional Servicing Compensation and/or
Additional Special Servicing Compensation (in each case, other than those to
which the Primary Servicer is entitled pursuant to Section 3.01(c)(19) of this
Agreement). Any amounts of Additional Special Servicing Compensation payable to
the Special Servicer shall be remitted to the Special Servicer by the Master
Servicer. For purposes of Section 3.05A(c) of the Pooling and Servicing
Agreement, the Master Servicer shall direct the Special Servicer to make payment
of amounts referenced therein directly to the Primary Servicer for deposit in
the Primary Servicer Loan Combination Custodial Account.

 

(10)          Reserved.

 



7

 

 

(11)          Section 3.06A is not incorporated herein. The Primary Servicer
may, from time to time, make withdrawals from the Primary Servicer Loan
Combination Custodial Account for any of the following purposes (the order set
forth below not constituting an order of priority for such withdrawals):

 

(i)          to remit to the Master Servicer for deposit in the Loan Combination
Custodial Account the amounts required to be so deposited pursuant to the last
paragraph of this Section 3.01(c)(11);

 

(ii)         to the extent not otherwise required to be applied against
Prepayment Interest Shortfalls, to pay itself earned and unpaid Primary
Servicing Fees, with respect to the Serviced Loan Combination, the Primary
Servicer’s right to payment pursuant to this clause (ii) with respect to any
Serviced Loan Combination being limited to amounts on deposit in the Primary
Servicer Loan Combination Custodial Account that are received on or in respect
of such Serviced Loan Combination (whether in the form of payments, Liquidation
Proceeds, Insurance Proceeds or Condemnation Proceeds) that are allocable as a
recovery of interest thereon;

 

(iii)         to pay itself, as additional servicing compensation in accordance
with Section 3.12(a) of the Pooling and Servicing Agreement, interest and
investment income earned in respect of amounts held in the Primary Servicer Loan
Combination Custodial Account as provided in Section 3.01(c)(13) of this
Agreement, but only to the extent of the net investment earnings, if any, with
respect to the Primary Servicer Loan Combination Custodial Account for any
Collection Period;

 

(iv)        to clear and terminate the Primary Servicer Loan Combination
Custodial Account at the termination of this Agreement pursuant to Section 9.01
of the Pooling and Servicing Agreement, as modified herein; and

 

(v)         to remove any amounts deposited in the Primary Servicer Loan
Combination Custodial Account in error.

 

The second paragraph of Section 3.06A(a) of the Pooling and Servicing Agreement
is incorporated herein. The Primary Servicer shall keep and maintain separate
accounting records, on a Mortgage Loan-by-Mortgage Loan and Companion
Loan-by-Companion Loan basis for the purpose of justifying any withdrawal, debit
or credit from the Primary Servicer Loan Combination Custodial Account. Upon
written request, the Primary Servicer shall provide to the Master Servicer such
records.

 

On the earlier of the Primary Servicer Remittance Date or the Other
Determination Date Remittance Date in each calendar month, the Primary Servicer
shall remit to the related Master Servicer an amount equal to the Primary
Servicer Serviced Loan Combination Remittance Amount.  Each remittance required
to be made to the Master Servicer on the Primary Servicer Remittance Date or the
Other Determination Date Remittance Date shall be made by wire transfer and
shall be made by 3:00 p.m. Charlotte, North Carolina time on such date.  Each

 



8

 

 

month, by 3:00 p.m. Charlotte, North Carolina time, on the first Business Day
after receipt of any Primary Servicer Serviced Loan Combination Remittance
Amount (i) between the Primary Servicer Remittance Date and the Distribution
Date if the related remittance was made on the Primary Servicer Remittance Date,
or (ii) between the Other Determination Date Remittance Date and the
“determination date” as such term or similar term is defined in the Other
Pooling and Servicing Agreement if the related remittance was made on the Other
Determination Date Remittance Date, the Primary Servicer shall forward to the
Master Servicer by wire transfer the Primary Servicer Serviced Loan Combination
Remittance Amount allocable to the Serviced Loan Combination for such date. 
Immediately after receipt of any delinquent payment on the Serviced Loan
Combination, the Primary Servicer shall remit to the Master Servicer on such
Business Day such delinquent payment and any related Penalty Charges (excluding
any amounts to which the Primary Servicer is entitled as compensation pursuant
to Section 3.12 of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(19) of this Agreement).  Section 3.01(c)(35) of this
Agreement sets forth certain reporting requirements with respect to such
remittances. 

 

(12)          Reserved.

 

(13)          Section 3.07 is not incorporated herein. The Primary Servicer may
invest funds in the Primary Servicer Loan Combination Custodial Account and/or
any Mortgagor Account maintained by it on the same terms as the Master Servicer
may invest funds in the Collection Account, Loan Combination Custodial Account
and/or Mortgagor Account, and subject to the same rights, restrictions and
obligations regarding maturity dates, gains, losses, withdrawals, possession and
control of Permitted Investments and Permitted Investments payable on demand.
Without limiting the generality of the foregoing, any investment of funds in the
Primary Servicer Loan Combination Custodial Account and/or Mortgagor Account
shall be made in the name of the Certificate Administrator (on behalf of the
Trustee for the benefit of the Certificateholders) or in the name of a nominee
of the Certificate Administrator.

 

(14)          Sections 3.08(a) and (b). References to the Collection Account
shall be references to the Primary Servicer Loan Combination Custodial Account.
All insurance policies caused to be maintained by the Primary Servicer hereunder
shall also name the Master Servicer as an additional insured and loss payee.
Within thirty (30) days after the Closing Date, the Primary Servicer shall
forward to the Master Servicer a fully completed certificate of insurance in the
form of Exhibit H attached hereto. Without limiting the generality of the
obligations of the Primary Servicer hereunder, the Primary Servicer shall
monitor and certify as to the status of insurance policies relating to the
Serviced Loan Combination on a quarterly basis starting for the quarter ending
in September of 2016, within thirty (30) days of the end of such quarter as
required by, and in the form of, Exhibit E attached hereto, pursuant to Section
3.01(c)(35) of this Agreement. The Primary Servicer shall promptly notify the
Master Servicer of any Mortgaged Property that is not insured against terrorist
or other similar acts. The Master Servicer or the Special Servicer shall make
all determinations with respect to terrorism insurance matters required to be
made under Section 3.08 of the Pooling and Servicing Agreement, and the Primary
Servicer shall reasonably cooperate with the Master Servicer in connection
therewith.

 

(15)          Section 3.08(c). The fidelity bond and insurance policies required
hereunder shall also name the Master Servicer as additional insured and loss
payee.

 



9

 

 

(16)          Section 3.09. Notwithstanding anything herein to the contrary, the
Primary Servicer shall not take any action with respect to any assumption,
transfer, defeasance or other action contemplated by Section 3.09 of the Pooling
and Servicing Agreement unless the Primary Servicer has confirmed with the
Master Servicer that the Master Servicer is either obligated to process or that
the Master Servicer and the Special Servicer have mutually agreed that the
Master Servicer shall process such request pursuant to Section 3.09 of the
Pooling and Servicing Agreement. Following such confirmation, the Primary
Servicer will not permit or consent to any assumption, transfer, defeasance or
other action contemplated by Section 3.09 of the Pooling and Servicing Agreement
without the prior written consent of the Master Servicer. With respect to any
such proposed action, the Primary Servicer shall promptly notify the Master
Servicer of any Mortgagor request for such action, and perform and forward to
the Master Servicer any analysis, recommendation or other information required
to be prepared and/or delivered by the Master Servicer under Section 3.09 of the
Pooling and Servicing Agreement. The Master Servicer, not the Primary Servicer,
will deal directly with the Special Servicer, the Controlling Class
Representative and the Rating Agencies in connection with obtaining any
necessary approval or consent from the Special Servicer. If the Primary Servicer
shall process such assumption, transfer, defeasance or other action and the
Master Servicer consents to such transaction, the Primary Servicer shall
document and close such transaction.

 

(17)          Section 3.10. References to the Master Servicer shall not be
deemed to be references to the Primary Servicer for purposes of Section 3.10
(other than Section 3.10(h)) of the Pooling and Servicing Agreement.

 

(18)          Section 3.11. The references to the Collection Account shall be
references to the Primary Servicer Loan Combination Custodial Account. No
expense incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Primary Servicer Loan Combination
Custodial Account.

 

(19)          Section 3.12(a). References to the Servicing Fee shall be
references to the Primary Servicing Fee and references in the definition of
“Servicing Fee” to the Servicing Fee Rate shall be references to the Primary
Servicing Fee Rate. The last three sentences of the first paragraph and the
third paragraph of Section 3.12(a) of the Pooling and Servicing Agreement are
not incorporated herein. In addition, the Primary Servicer shall be entitled to
receive, as additional servicing compensation, to the extent the Master Servicer
is entitled to such amounts under the Pooling and Servicing Agreement, (i) all
investment income earned on amounts on deposit in the Primary Servicer Loan
Combination Custodial Account and certain Mortgagor Accounts (to the extent
consistent with the related Loan Documents), (ii) 50% of that portion of Excess
Penalty Charges relating to late fees (but not Default Interest) on the Serviced
Loan Combination to which the Master Servicer is entitled under the Pooling and
Servicing Agreement and not required by the Pooling and Servicing Agreement to
cover Advance Interest or Additional Trust Fund Expenses, (iii) 100% of any
amounts collected by the Primary Servicer for checks returned for insufficient
funds, demand fees or similar items with respect to the Serviced Loan
Combination to the extent the Master Servicer is entitled to such items under
Section 3.12(a) of the Pooling and Servicing Agreement, (iv) 50% of that portion
of any Assumption Fees and any similar fees to which the Master Servicer is
entitled under Section 3.12(a) of the Pooling and Servicing Agreement with
respect to the Serviced Loan Combination in connection with matters performed by
the Primary Servicer pursuant to Section 3.01(c)(16) of

 



10

 

 

this Agreement, (v) 100% of that portion of any assumption application fees to
which the Master Servicer is entitled under Section 3.12(a) of the Pooling and
Servicing Agreement with respect to the Serviced Loan Combination in connection
with matters performed by the Primary Servicer pursuant to Section 3.01(c)(16)
of this Agreement, (vi) 50% of that portion of any Excess Modification Fees,
Consent Fees and similar fees to which the Master Servicer is entitled under
Section 3.12(a) of the Pooling and Servicing Agreement with respect to the
Serviced Loan Combination in connection with matters performed by the Primary
Servicer pursuant to Section 3.01(c)(29) of this Agreement, (vii) 50% of that
portion of any defeasance fees to which the Master Servicer is entitled under
Section 3.12(a) of the Pooling and Servicing Agreement with respect to the
Serviced Loan Combination in connection with matters performed by the Primary
Servicer pursuant to Section 3.01(c)(16) of this Agreement, and (viii) 100% of
that portion of any beneficiary statement charges to which the Master Servicer
is entitled under Section 3.12(a) of the Pooling and Servicing Agreement with
respect to the Serviced Loan Combination. The Primary Servicer shall not be
entitled to Prepayment Interest Excesses, Default Interest or any other amounts
not specifically addressed above in this Section 3.01(c)(19).

 

(20)          Section 3.12(d) and (e). The Primary Servicer shall promptly
notify the Master Servicer of any request or inquiry described in the second
paragraph of Section 3.12(e) of the Pooling and Servicing Agreement (i.e., a
request from a Mortgagor, Certificateholder or other Person that requires the
assistance of Independent legal counsel or other consultant, as further
described in the Pooling and Servicing Agreement).

 

(21)          Section 3.13. The Primary Servicer shall deposit all Prepayment
Interest Shortfalls in the Primary Servicing Account on each Primary Servicer
Remittance Date.

 

(22)          Section 3.14. The Sub-Servicer shall deliver to the Master
Servicer the report required under Section 3.14(b) of the Pooling and Servicing
Agreement at least five (5) Business Days prior to the date the Master Servicer
is required to deliver such report to the Special Servicer.

 

(23)          Section 3.15. The Primary Servicer shall also be subject to
Section 3.01(c)(32) of this Agreement. None of the restrictions in Section 3.15
of the Pooling and Servicing Agreement or Section 3.01(c)(32) of this Agreement
shall prohibit or restrict oral or written communications, or providing
information, between the Primary Servicer, on the one hand, and a Rating Agency,
on the other hand, with regard to (i) such Rating Agency’s review of the ratings
it assigns to the Primary Servicer, (ii) such Rating Agency’s approval of the
Primary Servicer as a commercial mortgage master, special or primary servicer or
(iii) such Rating Agency’s evaluation of the Primary Servicer’s servicing
operations in general; provided, however, that the Primary Servicer shall not
provide any information relating to the Certificates or the Serviced Loan
Combination to a Rating Agency in connection with such review and evaluation by
such Rating Agency unless (x) borrower, property or deal specific identifiers
are redacted; (y) the Master Servicer confirms to the Primary Servicer in
writing that it has in fact previously provided such information to the Rule
17g-5 Information Provider and does not provide such information to such Rating
Agency until the earlier of (i) receipt of notification from the Rule 17g-5
Information Provider that such information has been posted to the Rule 17g-5
Information Provider’s Website and (ii) after 12:00 p.m. on the first Business
Day following the date it has provided such information to the Rule 17g-5
Information Provider; or (z) such Rating Agency

 



11

 

 

has confirmed in writing to the Primary Servicer that it does not intend to use
such information in undertaking credit rating surveillance for any Class of
Certificates (and the Primary Servicer shall, upon written request, certify to
the Depositor (with a copy to the Master Servicer) that it received the
confirmation described in this clause (z)). The Primary Servicer shall provide
to Master Servicer access to all the Servicing Files, Mortgage Files and
servicing systems maintained by the Primary Servicer with respect to the
Serviced Loan Combination for audit and review.

 

(24)          Sections 3.18(a) and (b). The Primary Servicer shall promptly (but
in no event later than thirty (30) days after the completion of related
inspection report) forward to the Master Servicer a copy of all inspection
reports prepared by or on behalf of the Primary Servicer. If any inspection
report identifies a “life safety” or other material deferred maintenance item
existing with respect to the related Mortgaged Property, the Primary Servicer
(x) shall promptly send to the related Mortgagor (with a copy to the Master
Servicer by email to cmsins@wellsfargo.com) a letter identifying such deferred
maintenance item and instructing the related Mortgagor to correct such deferred
maintenance item and (y) shall follow up with the related Mortgagor in writing
(with a copy to the Master Servicer by email to cmsins@wellsfargo.com) and at
such frequency as is in accordance with the Servicing Standard to confirm that
such deferred maintenance item is being corrected. With respect to the Serviced
Loan Combination serviced hereunder, the Primary Servicer shall inform each
ground lessor that any notices of default under the related Ground Lease should
thereafter be forwarded to the Master Servicer in addition to the Primary
Servicer.

 

(25)          Section 3.19.

 

(26)          Section 3.20 is not incorporated herein. The Primary Servicer
shall not be permitted to make any Property Advance. The Primary Servicer shall
give the Master Servicer not less than five (5) Business Days’ notice before the
date on which the Master Servicer is required to make any Property Advance with
respect to the Serviced Loan Combination. In addition, the Primary Servicer
shall provide the Master Servicer with such information in its possession as the
Master Servicer may reasonably request to enable the Master Servicer to
determine whether a requested Property Advance would constitute a Nonrecoverable
Advance.

 

(27)          Section 3.22(a). The Primary Servicer shall promptly notify the
Master Servicer of any event or circumstance that the Primary Servicer deems to
constitute a Servicing Transfer Event with respect to the Serviced Loan
Combination. The determination as to whether a Servicing Transfer Event has
occurred shall be made by the Master Servicer. Upon receipt by the Master
Servicer of notice from the Special Servicer than a Specially Serviced Loan has
become a Corrected Loan, the Master Servicer shall promptly give the Primary
Servicer notice thereof and the obligation of the Primary Servicer to service
and administer such Serviced Loan Combination shall resume.

 

(28)          [Reserved].

 

(29)          Section 3.24. Notwithstanding anything herein to the contrary, the
Primary Servicer shall not take any action with respect to any modification,
extension, waiver, consent or other action contemplated by Section 3.24 of the
Pooling and Servicing Agreement unless the

 



12

 

 

Primary Servicer has confirmed with the Master Servicer that the Master Servicer
is either obligated to process or that the Master Servicer and the Special
Servicer have mutually agreed that the Master Servicer shall process such
request pursuant to Section 3.24 of the Pooling and Servicing Agreement.
Following such confirmation, the Primary Servicer will not permit or consent to
any modification, extension, waiver, consent or other action contemplated by
Section 3.24 of the Pooling and Servicing Agreement without the prior written
consent of the Master Servicer. With respect to any such proposed action, the
Primary Servicer shall promptly notify the Master Servicer of any Mortgagor
request for such action, and perform and forward to the Master Servicer any
analysis, recommendation or other information required to be prepared and/or
delivered by the Master Servicer under Section 3.24 of the Pooling and Servicing
Agreement. The Master Servicer, not the Primary Servicer, will deal directly
with the Special Servicer, the Operating Advisor and the Rating Agencies in
connection with obtaining any necessary approval or consent from the respective
party. If the Primary Servicer shall process such modification, extension,
waiver, consent or other action and the Master Servicer consents to such
transaction, the Primary Servicer shall document and close such transaction.
When forwarding a request for the approval of any lease or renewal or extension
thereof, the Primary Servicer shall forward to the Master Servicer the
information concerning such lease required by, and in the form of, Exhibit I
attached hereto. The Primary Servicer will not permit any Principal Prepayment
with respect to the Serviced Loan Combination without the written consent of the
Master Servicer. The Primary Servicer shall promptly forward all requests for
Principal Prepayments to the Master Servicer, along with a payoff statement
(with respect to each Principal Prepayment request) setting forth the amount of
the necessary Principal Prepayment calculated by the Primary Servicer.

 

(30)          Section 3.25 is not incorporated herein. The Primary Servicer will
not permit any replacement of a Manager for the related Mortgaged Property with
respect to the Serviced Loan Combination without the express written consent of
the Master Servicer.

 

(31)          Section 3.28.

 

(32)          Section 3.30 is not incorporated herein. Notwithstanding any
provision herein to the contrary, the Primary Servicer shall not deliver any
information or documents to the Rating Agencies or make any request to a Rating
Agency for a Rating Agency Confirmation; all such deliveries and requests shall
be made by, and as determined necessary by, the Master Servicer. The Primary
Servicer shall not communicate (orally or in writing) with any Rating Agency
regarding any of the Loan Documents or any matter related to the Serviced Loan
Combination, the related Mortgaged Properties, the related Mortgagors or any
other matters in connection with the Certificates or pursuant to this Agreement
or the Pooling and Servicing Agreement. The Primary Servicer agrees to comply
(and to cause each and every subcontractor, vendor or agent for the Primary
Servicer and each of its officers, directors and employees to comply) with the
provisions relating to communications with the Rating Agencies set forth in this
Section 3.01(c)(32) and the Pooling and Servicing Agreement and shall not
deliver to any Rating Agency any report, notice, statement, request for Rating
Agency Confirmation or other information the communication of which to the
Rating Agencies is restricted by the Pooling and Servicing Agreement.

 



13

 

 

All information described in the immediately preceding paragraph will be
provided by, and all such communications, responses and requests described in
the immediately preceding paragraph will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing Agreement.
To the extent that the Master Servicer is required to provide any information
to, or communicate with, any Rating Agency in accordance with its obligations
under the Pooling and Servicing Agreement and such information or communication
is regarding the Serviced Loan Combination or the primary servicing by the
Primary Servicer under this Agreement, the Primary Servicer shall provide the
information to the Master Servicer necessary for the Master Servicer to fulfill
such obligations.

 

(33)          Section 3.32.

 

(34)          Section 3.33 is not incorporated herein. The Primary Servicer
shall not initiate or become involved in any claim or litigation that falls
within the scope of Loan-Related Litigation. Upon becoming aware of or being
named in any claim or litigation that falls within the scope of Loan-Related
Litigation, the Primary Servicer shall promptly, but in any event no later than
five (5) Business Days of the Primary Servicer receiving service of such
Loan-Related Litigation, provide written notice thereof to the Master Servicer.
Notwithstanding the foregoing, the Primary Servicer shall retain the right to
make determinations relating to the claims against the Primary Servicer subject
to Section 3.33(g) of the Pooling and Servicing Agreement and the rights of the
Special Servicer set forth therein, which shall apply to the Primary Servicer to
the extent such provisions apply to the Master Servicer.

 

(35)          Section 4.02(b) is not incorporated herein. The Primary Servicer
shall deliver to the Master Servicer, no later than 1:00 p.m. New York City time
on the first Business Day following the Determination Date, by electronic
transmission in the format designated by the Master Servicer, a CREFC®
Delinquent Loan Status Report, the CREFC® Financial File, the CREFC® Property
File, the CREFC® Comparative Financial Status Report (except for the first two
Distribution Dates), the CREFC® Servicer Watch List and Portfolio Review
Guidelines, the CREFC® Total Loan Report and the CREFC® Loan Level Reserve/LOC
Report, each providing the required information as of such Determination Date.
At the request of Master Servicer, the Primary Servicer shall send to each
Mortgagor a notice directing the Mortgagor to forward to the Special Servicer
annual, quarterly and monthly operating statements, budgets and rent rolls of
the related Mortgaged Property, and financial statements of the related
Mortgagor. The preparation and maintenance by the Primary Servicer of all the
reports specified in this Section 3.01(c)(35), including the calculations made
therein, shall be done in accordance with CREFC® standards to the extent
applicable thereto.

 

The Primary Servicer shall deliver to the Master Servicer, (a) on a monthly
basis, no later than 1:00 p.m. New York City time on the Primary Servicer
Reporting Date, by electronic transmission in a format designated by the Master
Servicer, the CREFC® Loan Periodic Update File, providing the required
information as of such Determination Date, (b) on a monthly basis, no later than
1:00 p.m. New York City time on the Primary Servicer Reporting Date, by
electronic transmission in a format designated by the Master Servicer the
Collection Report (the information therein to be stated as of the Determination
Date) in the form of Exhibit G attached hereto and (c) within thirty (30) days
after the end of each calendar quarter, beginning with the quarter ending on
September 30, 2016, the certification on the Serviced Loan Combination,

 



14

 

 

including without limitation information regarding UCC financing statements,
taxes, insurance premiums and ground rents, required by and in the form of
Exhibit E attached hereto. The Primary Servicer shall deliver to the Master
Servicer on the second Business Day of each month by electronic transmission in
a format designated by the Master Servicer, a remittance report containing
scheduled balance information for the Serviced Loan Combination reflecting the
scheduled Monthly Payment for such month in the form of Exhibit G attached
hereto. In addition, on each day that the Primary Servicer forwards to the
Master Servicer any funds pursuant to Section 3.01(c)(36) of this Agreement, the
Primary Servicer shall deliver to the Master Servicer by electronic transmission
in a format reasonably acceptable to the Master Servicer and the Primary
Servicer, a report of the nature of such remittance in the form of Exhibit G
attached hereto. The Primary Servicer shall also prepare and deliver to the
Master Servicer not later than 1:00 p.m. New York City time by the twenty-fifth
day of each month, a certification in the form of Exhibit J attached hereto. The
Primary Servicer shall also prepare and deliver to the Master Servicer such
other reports as reasonably requested by the Master Servicer from time to time.

 

The Primary Servicer shall electronically deliver to the Master Servicer in
Microsoft Excel format promptly upon completion, and in any event, at least five
(5) Business Days before the Master Servicer must deliver or make available such
reports, statements and files under the Pooling and Servicing Agreement, a copy
of all operating statements, income statements, rent rolls and other reporting
information collected by the Primary Servicer and the CREFC® Operating Statement
Analysis Report and CREFC® NOI Adjustment Worksheet with respect to the Serviced
Loan Combination as required by Section 4.02(b) of the Pooling and Servicing
Agreement.

 

(36)          Section 4.06 is not incorporated herein. The Primary Servicer
shall not be permitted to make P&I Advances.

 

(37)          Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07, 10.08,
10.09, 10.10, 10.11, 10.12, 10.17 and 10.18. The Primary Servicer shall perform
all obligations and be subject to all restrictions and requirements applicable
to the Master Servicer or “Sub-Servicer” in such Sections as they relate to its
duties thereunder. In addition, if the Primary Servicer is a “Servicing Function
Participant” or a “Reporting Servicer” it shall perform all obligations and be
subject to all restrictions and requirements applicable to a “Servicing Function
Participant” or a “Reporting Servicer” in such Sections. For purposes of this
Section 3.01(c)(37), the Other Depositor and Other Exchange Act Reporting Party
shall mean the Other Depositor and Other Exchange Act Reporting Party relating
to the securitization of each Serviced Pari Passu Companion Loan. The Primary
Servicer shall cooperate fully with the Master Servicer (and any Other Depositor
and any Other Exchange Act Reporting Party) and deliver to the Master Servicer
(and any Other Depositor and any Other Exchange Act Reporting Party) any and all
statements, reports, certifications, records and any other information in its
possession and necessary in the good faith determination of the Master Servicer,
the Certificate Administrator, the Trustee, the Depositor, any Other Depositor
or any Other Exchange Act Reporting Party, as applicable, to permit the
Depositor or any Other Depositor, as applicable, to comply with the provisions
of Regulation AB and the Master Servicer to comply with its obligations under
Article X of the Pooling and Servicing Agreement, together with such disclosures
relating to the Primary Servicer, or the servicing of the Serviced Loan
Combination, reasonably believed by the

 



15

 

 

Depositor or any Other Depositor, the Certificate Administrator or the Master
Servicer, as applicable, to be necessary in order to effect such compliance. For
purposes of this Section 3.01(c)(37) of this Agreement, references to the
Trustee, the Certificate Administrator or the Depositor (or any Other Depositor
or Other Exchange Act Reporting Party) in Article X of the Pooling and Servicing
Agreement shall not be deemed to be references to the Master Servicer but shall
remain references to the Trustee, the Certificate Administrator or the Depositor
(or any Other Depositor or Other Exchange Act Reporting Party); provided that
the Primary Servicer shall copy the Master Servicer on any notice, certificate
or information provided to the Trustee, the Certificate Administrator, the
Depositor, the Other Exchange Act Reporting Party or the Other Depositor
pursuant to this Section 3.01(c)(37) of this Agreement.

 

With respect to any period that the Primary Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Primary Servicer shall perform all obligations under Sections 10.01, 10.02
and 10.03 of the Pooling and Servicing Agreement applicable to a servicer as
contemplated by Item 1108(a)(2) of Regulation AB (including, without limitation,
any obligation or duty the Master Servicer is required under Sections 10.01,
10.02 and 10.03 of the Pooling and Servicing Agreement to cause (or use
commercially reasonable efforts to cause) a Servicing Function Participant or
such a servicer as contemplated by Item 1108(a)(2) of Regulation AB to perform).

 

Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is an Additional Servicer
or a Servicing Function Participant, also to the Depositor, the Certificate
Administrator and each Other Depositor and Other Exchange Act Reporting Party to
which such Additional Form 10-D Disclosure is relevant for Exchange Act
reporting purposes) within the time provided in Section 10.04 of the Pooling and
Servicing Agreement. If the Primary Servicer obtains actual knowledge of the
incurrence of additional debt or mezzanine debt by a Mortgagor, the Primary
Servicer shall promptly, but in no event later than two (2) Business Days,
deliver notice to the Master Servicer of such Mortgagor’s incurrence of such
debt in the form of Exhibit W-3 to the Pooling and Servicing Agreement.

 

The Primary Servicer shall provide all the reports required of a Reporting
Servicer under Section 10.05 of the Pooling and Servicing Agreement. The Primary
Servicer shall provide all reasonable cooperation (with respect to information
regarding the Primary Servicer or the Serviced Loan Combination) to enable the
Master Servicer to provide any Additional Form 10-K Disclosure. Any Additional
Form 10-K Disclosure and related Additional Disclosure Notification required to
be delivered by the Primary Servicer shall be delivered to the Master Servicer
(and, if the Primary Servicer is an Additional Servicer or a Servicing Function
Participant, also to the Depositor, the Certificate Administrator and each Other
Depositor and each Other Exchange Act Reporting Party to which the particular
Additional Form 10-K Disclosure is relevant for Exchange Act reporting
purposes), on or before the fifth Business Day preceding March 1st of each year,
beginning February 22, 2017.

 

The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall provide a certification substantially in the form of Exhibit Y-8 attached
to the Pooling and Servicing Agreement (on which the Master Servicer and its
officers, directors and Affiliates, in addition to the

 



16

 

 

Certification Parties, can reasonably rely) to the Master Servicer on or before
the fifth Business Day preceding March 1st of each year. If the Primary Servicer
is a Reporting Servicer, such certification shall also be provided to the
Certifying Person by the time required by the Pooling and Servicing Agreement,
and if the Primary Servicer is not a Reporting Servicer, such certification
shall be delivered only to the Master Servicer. In addition, the Primary
Servicer (a) shall provide such information and assistance as may be reasonably
required to cooperate with the Master Servicer in complying with Section 10.06
of the Pooling and Servicing Agreement and (b) shall cooperate with the Master
Servicer’s reasonable requests in performing its due diligence for its
certification under Section 10.06 of the Pooling and Servicing Agreement.

 

Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer, the Depositor, the Certificate Administrator and each
Other Depositor and Other Exchange Act Reporting Party to which such Form 8-K
Disclosure Information is relevant for Exchange Act reporting purposes, within
the time provided in Section 10.07 of the Pooling and Servicing Agreement.

 

The Primary Servicer (without regard to whether the Primary Servicer is an
Additional Servicer or Servicing Function Participant) shall deliver its
Officer’s Certificate required by Section 10.08 of the Pooling and Servicing
Agreement to the Master Servicer on or before the fifth Business Day preceding
March 1st of each year. If the Primary Servicer is an Additional Servicer, the
Primary Servicer shall also deliver such Officer’s Certificate to the
Certificate Administrator, the Serviced Companion Loan Holders (or, in the case
of a Serviced Companion Loan that is part of an Other Securitization Trust, the
applicable Other Depositor and Other Exchange Act Reporting Party) and the
Depositor, and shall forward a copy to, prior to the occurrence and continuance
of a Consultation Termination Event, the Controlling Class Representative,
within the time provided in Section 10.08 of the Pooling and Servicing
Agreement, and if the Primary Servicer is not an Additional Servicer, such
Officer’s Certificate shall be delivered only to the Master Servicer.

 

The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall deliver the items required under Sections 10.09 and 10.10 of the Pooling
and Servicing Agreement regarding itself (the “report on an assessment of
compliance with Relevant Servicing Criteria” and “accountants’ report”) to the
Master Servicer on or before the fifth Business Day preceding March 1st of each
year. If the Primary Servicer is a Servicing Function Participant, a Reporting
Servicer or Additional Servicer, the report on an assessment of compliance with
the Relevant Servicing Criteria and accountants’ report shall also be delivered
to the Certificate Administrator, the Trustee, the Serviced Companion Loan
Holders (or, in the case of a Serviced Companion Loan that is part of an Other
Securitization Trust, the applicable Other Depositor and Other Exchange Act
Reporting Party), the Custodian and the Depositor, and only with respect to the
accountants’ report, prior to the occurrence and continuance of a Consultation
Termination Event, the Controlling Class Representative, within the time
provided in Sections 10.09 and 10.10 of the Pooling and Servicing Agreement, and
if the Primary Servicer is not a Servicing Function Participant, a Reporting
Servicer or Additional Servicer, the report on an assessment of compliance with
Relevant Servicing Criteria and accountants’ report shall be delivered only to
the Master Servicer.

 



17

 

 

If any Mortgaged Property that secures a Serviced Pari Passu Companion Loan is a
“significant obligor” (within the meaning of Item 1101(k) of Regulation AB), the
Sub-Servicer shall comply with Section 10.11(b) of the Pooling and Servicing
Agreement and shall deliver such information and reports as provided therein to
the Master Servicer at least five (5) Business Days before the Master Servicer
must deliver such items.

 

Subject to other provisions of this Agreement restricting the right of the
Primary Servicer to retain subservicers or subcontractors, the provisions of
Article X of the Pooling and Servicing Agreement regarding retaining a
“Sub-Servicer,” “Subcontractor,” “Additional Servicer” or “Servicing Function
Participant” shall be applicable to any sub-servicer, subcontractor or agent
hired by the Primary Servicer to perform any of its obligations hereunder and
the Primary Servicer shall comply with such provisions.

 

If the Primary Servicer is (or was during any time relevant to the third and
fourth paragraphs of Section 10.12) an Additional Servicer or Servicing Function
Participant, the Primary Servicer shall perform all of the obligations of an
Affected Reporting Party contained in the third and fourth paragraphs of Section
10.12. The Primary Servicer shall also obtain the consent of the Master Servicer
(which consent shall not be unreasonably denied, withheld or delayed) when the
Depositor’s consent is required under this paragraph.

 

The Primary Servicer shall indemnify and hold harmless the Master Servicer, each
Certification Party, the Certificate Administrator, the Depositor and each Other
Depositor (and their respective employees, directors and officers, and each
other person who controls any such entity within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act) from and against any
and all claims, losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments and any other costs, fees and expenses
(including without limitation the costs of investigation, legal defense and any
amounts paid in settlement of any claim or litigation) incurred by such
indemnified party arising out of (i) a breach of its obligations to provide any
of the annual compliance statements or annual servicing criteria compliance
reports or attestation reports pursuant to this Agreement, (ii) negligence, bad
faith or willful misconduct on the part of the Primary Servicer in the
performance of such obligations, (iii) any failure by a Servicer (as defined by
Section 10.02(b) of the Pooling and Servicing Agreement) to identify a Servicing
Function Participant pursuant to Section 10.02(c) of the Pooling and Servicing
Agreement, (iv) the failure of any Servicing Function Participant or Additional
Servicer retained by it to perform its obligations to the Master Servicer, the
Depositor, any Other Depositor or Certificate Administrator under this Section
3.01(c)(37) by the time required after giving effect to any applicable grace
period and cure period, or (v) any Deficient Exchange Act Deliverable regarding,
and delivered by or on behalf of, the Primary Servicer.

 

The Master Servicer shall notify the Primary Servicer if the Primary Servicer
becomes a Servicing Function Participant, an Additional Servicer, and/or a
Reporting Servicer. Upon request, the Master Servicer shall provide the Primary
Servicer with current mailing addresses of the Trustee, the Depositor, the
Certificate Administrator, the Companion Loan Holders, the applicable Other
Depositor and/or Other Exchange Act Reporting Party to whom the Primary Servicer
must deliver Exchange Act-related reports as a result of becoming a Servicing
Function Participant, an Additional Servicer and/or a Reporting Servicer.

 



18

 

 

If the indemnification provided for in this Section 3.01(c)(37) is unavailable
or insufficient to hold harmless any Certification Party, the Master Servicer,
the Depositor, any Other Depositor, any employee, director or officer of the
Depositor or any Other Depositor, or any other person who controls the Depositor
or any Other Depositor within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, then the Primary Servicer shall
contribute to the amount paid or payable to the indemnified party as a result of
the losses, claims, damages or liabilities of the indemnified party in such
proportion as is appropriate to reflect the relative fault of the indemnified
party on the one hand and the Primary Servicer on the other in connection with a
breach of the Primary Servicer’s obligations pursuant to this Section
3.01(c)(37).

 

(38)          Section 11.01(b). The Sub-Servicer shall provide all reasonable
cooperation (with respect to information regarding the Serviced Loan Combination
in the Primary Servicer’s possession) to enable the Master Servicer to provide
the information required pursuant to Section 11.01(b) of the Pooling and
Servicing Agreement.

 

Section 3.02          Merger or Consolidation of the Primary Servicer.

 

The Primary Servicer shall keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the state of its
formation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Serviced Loan Combination
and to perform its duties under this Agreement.

 

Any Person into which the Primary Servicer may be merged or consolidated, or any
limited liability company resulting from any merger, conversion or consolidation
to which the Primary Servicer shall be a party, or any Person succeeding to the
business of the Primary Servicer, or any Person succeeding to all or
substantially all of the servicing business of the Primary Servicer, shall be
the successor of the Primary Servicer hereunder, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person (i) must be a company whose business is the
origination and servicing of mortgage loans and shall be authorized to transact
business in the state or states in which the Mortgaged Properties it is to
service are situated, (ii) must be reasonably acceptable to the Master Servicer,
and (iii) shall assume in writing the obligations of the Primary Servicer under
this Agreement.

 

Section 3.03          Limitation on Liability of the Primary Servicer and
Others.

 

Neither the Primary Servicer nor any Affiliates, directors, officers, employees,
members, managers, representatives or agents of the Primary Servicer (the
“Primary Servicer Parties”) will be under any liability to the Master Servicer
for any action taken, or for refraining from the taking of any action, in good
faith pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Primary Servicer Parties against any
breach of warranties or representations made herein, or against any liability
that would otherwise be imposed on the Primary Servicer by reason of its willful
misconduct, bad faith, fraud or negligence (or by reason of any specific
liability imposed hereunder for a breach of the Servicing

 



19

 

 

Standard) in the performance of its duties hereunder or by reason of its
negligent disregard of its obligations or duties hereunder. The Primary Servicer
and any officer, employee or Affiliate of the Primary Servicer may rely in good
faith on any document of any kind, prima facie, properly executed and submitted
by any appropriate Person respecting any matters arising hereunder. The Primary
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action unless such action is related to its duties under this Agreement
and either (i) it is specifically required to bear the cost of such action or
(ii) such action will not, in its reasonable and good faith judgment, involve it
in any ultimate expense or liability for which it would not be reimbursed
hereunder; provided, however, that the Primary Servicer may, with the consent of
the Master Servicer, undertake any such action which it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities for which
the Master Servicer will be liable and the Primary Servicer shall be entitled to
be reimbursed to the extent the Master Servicer is reimbursed therefor by the
Trust. To the extent provided in the Pooling and Servicing Agreement, the
Primary Servicer Parties shall be indemnified by the Trust, against any Losses
incurred by the Primary Servicer in connection with any claim, loss, penalty,
fine, foreclosure, judgment, liability or legal action relating to this
Agreement, other than any Losses (i) that are specifically required to be borne
by the Primary Servicer without right of reimbursement pursuant to the terms of
this Agreement or (ii) that are incurred by reason of (A) a breach of any
representation or warranty by the Primary Servicer or (B) willful misconduct,
bad faith, fraud or negligence of the Primary Servicer in the performance of
duties under this Agreement or negligent disregard of obligations and duties
under this Agreement; provided, however, that the indemnification described in
this sentence shall be strictly limited to any actual amount of indemnification
received by the Master Servicer under the Pooling and Servicing Agreement as a
result of pursuing the Trust on behalf of the Primary Servicer for such
indemnification.

 

Section 3.04          Primary Servicer Not to Resign.

 

The Primary Servicer shall not resign from the obligations and duties hereby
imposed on it except by mutual consent of the Primary Servicer and the Master
Servicer, or upon the determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Primary Servicer. Any such determination permitting the resignation of the
Primary Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Master Servicer, which Opinion of Counsel shall be in form and
substance acceptable to the Master Servicer.

 

Section 3.05          No Transfer or Assignment of Servicing.

 

With respect to the responsibility of the Primary Servicer to service the
Serviced Loan Combination hereunder, the Primary Servicer acknowledges that the
Master Servicer has acted in reliance upon the Primary Servicer’s independent
status, the adequacy of its servicing facilities, plant, personnel, records and
procedures, its integrity, reputation and financial standing and the continuance
thereof. Without in any way limiting the generality of this Section 3.05, the
Primary Servicer shall neither assign or transfer this Agreement or the
servicing hereunder nor delegate its rights or duties hereunder or any portion
thereof, nor sell or otherwise dispose of all or substantially all of its
property or assets, without the prior written approval of the Master

 



20

 

 

Servicer, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, prior to any assignment or transfer by the
Primary Servicer of this Agreement or the servicing hereunder (the “Primary
Servicing Rights”), the Primary Servicer shall allow the Master Servicer an
opportunity to bid on the purchase of such Primary Servicing Rights. The Primary
Servicer may also solicit bids from other parties independent of the Primary
Servicer. If after receipt by the Primary Servicer of all bids, the Master
Servicer is not the highest bidder, the Master Servicer will be given the
opportunity to submit a second bid and final bid, which bid shall be given equal
consideration with all other bids.

 

Section 3.06          Indemnification.

 

The Primary Servicer Parties shall be indemnified by the Master Servicer against
any loss, liability or expense (collectively, the “Losses”) incurred by the
Primary Servicer in connection with any claim, loss, penalty, fine, foreclosure,
judgment, liability or legal action relating to this Agreement resulting from
the Master Servicer’s willful misconduct, bad faith, fraud, or negligence in the
performance of duties hereunder or negligent disregard of its obligations
hereunder. The Primary Servicer shall indemnify and hold harmless the Master
Servicer and its directors, officers, representatives, members, managers,
agents, employees or affiliates against any Losses incurred by the Master
Servicer in connection with any claim, loss, penalty, fine, foreclosure,
judgment, liability or legal action relating to this Agreement, the Pooling and
Servicing Agreement or the Certificates by reason of (1) any breach by the
Primary Servicer of a representation or warranty made by the Primary Servicer in
this Agreement or (2) any willful misconduct, bad faith, fraud or negligence by
the Primary Servicer in the performance of its obligations or duties under this
Agreement or under the Pooling and Servicing Agreement or by reason of negligent
disregard of such obligations and duties. Each indemnified party hereunder shall
give prompt written notice to the indemnitor of matters which may give rise to
liability of such indemnitor hereunder; provided, however, that failure to give
such notice shall not relieve the indemnitor of any liability except to the
extent of actual prejudice. This Section 3.06 shall survive the termination of
this Agreement and the termination or resignation of the Master Servicer or the
Primary Servicer.

 

ARTICLE IV

DEFAULT

 

Section 4.01          Events of Default.

 

In case one or more of the following events (each, a “Primary Servicer
Termination Event”) by the Primary Servicer shall occur and be continuing, that
is to say:

 

(a)          any failure by the Primary Servicer (i) to make a required deposit
to the Primary Servicer Loan Combination Custodial Account or any Mortgagor
Account maintained by the Primary Servicer on the day and by the time such
deposit was first required to be made, or (ii) to remit to the Master Servicer
any amount required to be so deposited or remitted by the Primary Servicer,
which failure is not cured within one (1) Business Day after such deposit or
remittance is due; or

 



21

 

 

(b)          any failure on the part of the Primary Servicer to observe or
perform its obligations and duties in accordance with Section 3.08 of the
Pooling and Servicing Agreement; or

 

(c)          any failure on the part of the Primary Servicer to (a) make
available and certify to the Master Servicer the information called for on
Exhibit E at any time required hereunder, or (b) to timely make available and
certify to the Master Servicer the Collection Report which failure continues
unremedied for one (1) Business Day; or

 

(d)          the Primary Servicer shall fail three (3) times within any twelve
(12) month period to (a) timely deposit or remit any amounts required to be
deposited or remitted under this Agreement, or (b) timely provide to the Master
Servicer any report required by this Agreement to be provided to the Master
Servicer; or

 

(e)          any failure (other than a failure referred to in another clause in
this Section 4.01) on the part of the Primary Servicer duly to observe or
perform in any material respect any other of its covenants or agreements
contained in this Agreement, which continues unremedied for a period of twenty
(20) days (ten (10) days in the case of a failure to pay the premium for any
insurance policy required to be force placed by the Primary Servicer pursuant to
this Agreement or in any event such reasonable shorter period of time as is
necessary to avoid the commencement of foreclosure proceedings for any lien
relating to unpaid real estate taxes or assessments or a lapse in any required
insurance coverage) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Primary Servicer
by (i) the Master Servicer or (ii) an affected Serviced Companion Loan Holder;
provided, if that failure with a 20-day cure period is capable of being cured
and the Primary Servicer is diligently pursuing such cure, such 20-day period
will be extended an additional forty-five (45) days; provided that the Primary
Servicer has commenced to cure such failure within the initial 20-day period and
has certified that it has diligently pursued, and is continuing to pursue, a
full cure; or

 

(f)          any breach on the part of the Primary Servicer of any
representation or warranty contained in this Agreement which materially and
adversely affects the interests of the Master Servicer, any Class of
Certificateholders or Serviced Companion Loan Holders and which continues
unremedied for a period of twenty (20) days after the date on which notice of
such breach, requiring the same to be remedied, shall have been given to the
Primary Servicer by (i) the Master Servicer or (ii) an affected Serviced
Companion Loan Holder; provided if that breach is capable of being cured and the
Primary Servicer is diligently pursuing that cure, that 20-day period will be
extended an additional forty-five (45) days; provided that the Primary Servicer
has commenced to cure such failure within the initial 20-day period and has
certified that it has diligently pursued, and is continuing to pursue, a full
cure; or

 

(g)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Primary Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of forty-five (45) days; or

 



22

 

 

(h)         the Primary Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Primary Servicer, or of
or relating to all or substantially all of its property; or

 

(i)          the Primary Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of the foregoing; or

 

(j)          the Primary Servicer shall assign or transfer or attempt to assign
or transfer all or part of its rights and obligations hereunder except as
permitted by this Agreement; or

 

(k)         either Moody’s or KBRA (or, in the case of Serviced Companion Loan
Securities, any Companion Loan Rating Agency) has (i) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates or one or
more classes of Serviced Companion Loan Securities, or (ii) placed one or more
Classes of Certificates or one or more classes of Serviced Companion Loan
Securities on “watch status” in contemplation of rating downgrade or withdrawal
and, in the case of either clauses (i) or (ii), publicly citing servicing
concerns with the Master Servicer (because of actions of the Primary Servicer)
or the Primary Servicer as the sole or material factor in such rating action
(and such qualification, downgrade, withdrawal or “watch status” placement has
not been withdrawn by such Rating Agency (or, in the case of Serviced Companion
Loan Securities, any Companion Loan Rating Agency) within sixty (60) days of
such event); or

 

(l)          the Primary Servicer ceases to have a commercial primary servicer
rating of at least “CPS3” from Fitch and that rating is not reinstated within 60
days; or

 

(m)        the net worth of the Primary Servicer, determined in accordance with
generally accepted accounting principles shall decline to less than $2 million;
or

 

(n)         a Servicer Termination Event by the Master Servicer under the
Pooling and Servicing Agreement occurs, which Servicer Termination Event
occurred as a result of the failure of the Primary Servicer to perform any
obligation required under this Agreement; or

 

(o)         so long as the Trust is subject to the reporting requirements of
Regulation AB or the Exchange Act, (A) any failure by the Primary Servicer to
deliver by the due date any Exchange Act reporting items required to be
delivered to the Master Servicer, the Certificate Administrator or the Depositor
under Article X of the Pooling and Servicing Agreement or under this Agreement
or to the master servicer under any other pooling and servicing agreement that
the depositor is a party to, or (B) any failure by the Primary Servicer to
perform in any material respect any of its covenants or obligations contained in
this Agreement regarding creating, obtaining or delivering any Exchange Act
reporting items required for any party to the Pooling and Servicing Agreement to
perform its obligations under Article X of the Pooling and Servicing Agreement
or under the Exchange Act reporting requirements of any other pooling and
servicing agreement that the Depositor is a party to.

 



23

 

 

If any Primary Servicer Termination Event shall occur and be continuing, then,
and in each and every such case, so long as such Primary Servicer Termination
Event shall not have been remedied, the Master Servicer, or in the case of a
Primary Servicer Termination Event described in Section 4.01(o) of this
Agreement, the Depositor, may terminate, by notice in writing to the Primary
Servicer, all of the rights and obligations of the Primary Servicer as Primary
Servicer under this Agreement and in and to the Serviced Loan Combination and
the proceeds thereof. From and after the receipt by the Primary Servicer of such
written notice, all authority and power of the Primary Servicer under this
Agreement, whether with respect to the Serviced Loan Combination or otherwise,
shall pass to and be vested in the Master Servicer pursuant to and under this
Section 4.01, and, without limitation, the Master Servicer is hereby authorized
and empowered to execute and deliver, on behalf of and at the expense of the
Primary Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Serviced Loan
Combination and related documents, or otherwise. The Primary Servicer hereby
acknowledges that the Serviced Companion Loan Holder shall be entitled to direct
the Master Servicer to replace the Primary Servicer with a successor
sub-servicer for the Serviced Loan Combination pursuant to Section 7.01(d) of
the Pooling and Servicing Agreement (the “Successor Sub-Servicer”) following a
Primary Servicer Termination Event. The Primary Servicer agrees that if it is
terminated pursuant to this Section 4.01, it shall promptly (and in any event no
later than five (5) Business Days subsequent to its receipt of the notice of
termination) provide the Master Servicer or Successor Sub-Servicer, as
applicable, with all documents and records (including, without limitation, those
in electronic form) requested by it to enable it to assume the Primary
Servicer’s functions hereunder, and shall cooperate with the Master Servicer in
effecting the termination of the Primary Servicer’s responsibilities and rights
hereunder and the assumption by a successor of the Primary Servicer’s
obligations hereunder, including, without limitation, the transfer within one
(1) Business Day to the Master Servicer or the Successor Sub-Servicer, as
applicable, for administration by it of all cash amounts which shall at the time
be or should have been credited by the Primary Servicer to the Primary Servicer
Loan Combination Custodial Account, the Collection Account, the Loan Combination
Custodial Account, any Escrow Account or any Lock-Box Account, or thereafter be
received with respect to the Serviced Loan Combination (provided, however, that
the Primary Servicer shall continue to be entitled to receive all amounts
accrued or owing to it under this Agreement on or prior to the date of such
termination, and it and its directors, officers, employees and agents shall
continue to be entitled to the benefits of Section 3.03 of this Agreement
notwithstanding any such termination).

 

In addition to any other rights the Master Servicer may have hereunder, if the
Primary Servicer fails to remit to the Master Servicer any amounts when required
to be remitted hereunder, the Primary Servicer shall pay to the Master Servicer
interest on the amount of such late remittance at the rate of Wells Fargo Bank,
National Association prime rate plus three percent (3%) per annum, applied on a
per diem basis for each day such remittance is late (i.e., said per annum rate
divided by 365 multiplied by the number of days late); but in no event shall
such interest be greater than the maximum amount permitted by law.

 

In addition to any other rights and remedies available to the Master Servicer
hereunder or at law or equity, including, without limitation, the right to a
recovery of damages, the Master

 



24

 

 

Servicer may impose, and if so imposed, the Primary Servicer shall pay, the
penalties described in this paragraph for any failure by the Primary Servicer to
timely provide to the Master Servicer any report or certification required by
this Agreement to be provided to the Master Servicer, the Collection Report
required by this Agreement, the remittance report in the form of Exhibit G
required by this Agreement, or the account reconciliations required by this
Agreement (and, with respect to the account reconciliations, such failure
continues unremedied for thirty (30) days after the time within which they are
required to be delivered) (each such failure referred to herein as a “Primary
Servicer Delinquency”). The Master Servicer may impose on the Primary Servicer a
penalty of $500.00 for the first Primary Servicer Delinquency to occur hereunder
(“Initial Primary Servicer Delinquency”), a penalty of $1,000.00 for the next
Primary Servicer Delinquency occurring within two (2) years following an Initial
Primary Servicer Delinquency, and a penalty of $1,500.00 for any other Primary
Servicer Delinquency occurring within two (2) years following an Initial Primary
Servicer Delinquency; provided, however, that if no Primary Servicer Delinquency
occurs during any two (2) year period, the first Primary Servicer Delinquency
thereafter shall be deemed to be an “Initial Primary Servicer Delinquency”. The
penalties provided for in this paragraph are not intended to constitute
liquidated damages. The rights and remedies of the Master Servicer under this
Agreement are cumulative with, and not exclusive of, any other rights or
remedies which it would otherwise have.

 

Section 4.02          Waiver of Defaults.

 

The Master Servicer may waive any default by the Primary Servicer in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Primary
Servicer Termination Event arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

 

Section 4.03          Other Remedies of Master Servicer.

 

During the continuance of any Primary Servicer Termination Event, so long as
such Primary Servicer Termination Event shall not have been remedied, the Master
Servicer, in addition to the rights specified in Section 4.01 of this Agreement,
shall have the right, in its own name, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and remedies
(including the institution and prosecution of all judicial, administrative and
other proceedings and the filing of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Primary Servicer Termination
Event.

 



25

 

 

ARTICLE V

TERMINATION

 

Section 5.01          Termination.

 

Except as otherwise specifically set forth herein, the rights, obligations and
responsibilities of the Primary Servicer shall terminate (without payment of any
penalty or termination fee) (i) upon the later of the final payment or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan and
the remittance of all funds due hereunder or if the last Mortgage Loan becomes
an REO Mortgage Loan or the related Mortgaged Property becomes REO Property;
(ii) by mutual consent of the Primary Servicer and the Master Servicer in
writing; (iii) pursuant to Section 5.02 of this Agreement; (iv) at the option of
any purchaser of one or more Mortgage Loans pursuant to the Pooling and
Servicing Agreement, upon such purchase and only with respect to such purchased
Mortgage Loan or Mortgage Loans, subject to the Primary Servicer’s rights to
retain accrued and unpaid Primary Servicing Fees; (v) upon the Serviced Loan
Combination becoming a Specially Serviced Loan; (vi) at the option of the
Trustee if the Trustee has assumed the duties of the Master Servicer or by any
successor Master Servicer, without cost or obligation to the assuming party or
the Trust Fund, upon the assumption by such party of the obligations of the
Master Servicer pursuant to Section 7.02 of the Pooling and Servicing Agreement;
or (vii) upon termination of the Pooling and Servicing Agreement.
Notwithstanding anything herein to the contrary, the Primary Servicer shall not
receive any Primary Servicing Fee upon termination of this Agreement.

 

Section 5.02          Termination With Cause.

 

The Master Servicer may, at its sole option, terminate any rights the Primary
Servicer may have hereunder with respect to the Serviced Loan Combination as
provided in Section 4.01 of this Agreement upon the occurrence of a Primary
Servicer Termination Event.

 

Any notice of termination shall be in writing and delivered to the Primary
Servicer as provided in Section 6.05 of this Agreement.

 

Additionally, the Depositor may terminate any rights the Primary Servicer may
have hereunder with respect to the Serviced Loan Combination at any time
following any failure of the Primary Servicer to deliver any Exchange Act
reporting items that the Primary Servicer is required to deliver under
Regulation AB or as otherwise contemplated by Article X of the Pooling and
Servicing Agreement.

 

Section 5.03          Intentionally Deleted.

 

Section 5.04          Termination of Duties with Respect to Specially Serviced
Loans.

 

At such time as the Serviced Loan Combination becomes a Specially Serviced Loan,
the obligations and duties of the Primary Servicer set forth herein with respect
to such Specially Serviced Loan shall cease and the Serviced Loan Combination
shall no longer be subject to this Agreement.

 



26

 

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01          Successor to the Primary Servicer.

 

Prior to termination of the Primary Servicer’s responsibilities and duties under
this Agreement pursuant to Sections 3.04, 4.01, 5.01 or 5.02 of this Agreement,
the Master Servicer shall (i) succeed to and assume all of the Primary
Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor which satisfies the criteria for a
successor Primary Servicer in Section 3.02 of this Agreement and which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Primary Servicer under this Agreement accruing following the
termination of the Primary Servicer’s responsibilities, duties and liabilities
under this Agreement.

 

Section 6.02          Financial Statements.

 

The Primary Servicer shall, upon the request of the Master Servicer, make
available its financial statements and other records relevant to the performance
of the Primary Servicer’s obligations hereunder. It is acknowledged that the
Primary Servicer and the Master Servicer have entered into that certain
confidentiality and nondisclosure agreement dated August 8, 2013 (the “NDA”),
and that any financial statements and other information relating to the Primary
Servicer provided by the Primary Servicer to the Master Servicer pursuant to
this Agreement for the purpose of enabling the Master Servicer to receive
information related to sub-servicer reviews are subject to the terms of the NDA
by its terms; provided that information regarding the Serviced Loan Combination,
the Mortgagors or Mortgaged Properties shall not be subject to the NDA; and
provided, further, that the NDA shall not be deemed to restrict the Master
Servicer’s use of information for the purpose of evaluating the Primary
Servicer’s performance under, and compliance with, this Agreement.

 

Section 6.03          Closing.

 

The closing for the commencement of the Primary Servicer to perform the
servicing responsibilities under this Agreement with respect to the Serviced
Loan Combination shall take place on the Closing Date. At the Master Servicer’s
option, the closing shall be either by telephone, confirmed by letter or wire as
the parties shall agree, or conducted in person, at such place as the parties
shall agree.

 

The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.

 

Section 6.04          Closing Documents.

 

The Closing Documents shall consist of all of the following documents:

 

(a)          to be provided by the Primary Servicer:

 

(1)          this Agreement executed by the Primary Servicer;

 



27

 

 

(2)          an Officer’s Certificate of the Primary Servicer, dated the Closing
Date and in the form of Exhibit B hereto, including all attachments thereto;

 

(3)          Reserved; and

 

(4)          the account certifications in the form of Exhibit F hereto required
by Section 3.01(c)(8) and (9) of this Agreement, fully completed; and

 

(b)          to be provided by the Master Servicer:

 

(1)          this Agreement executed by the Master Servicer; and

 

(2)          the Mortgage Loan Schedule, with one copy to be attached to each
counterpart of this Agreement as Exhibit A hereto; and

 

(3)          the Pooling and Servicing Agreement substantially in the form of
Exhibit C hereto.

 

Section 6.05          Notices.

 

All demands, notices, consents and communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered to the following
addresses:

 

(i)if to the Master Servicer:

 

Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Reference: CGCMT 2016-C1 Asset Manager

 

with a copy to:

Wells Fargo Bank, National Association
Legal Department
301 S. College St., TW-30
D1053-300
Charlotte, North Carolina 28202-6000
Reference: Commercial Mortgage Servicing Legal Support

 

with a copy to:

 

K&L Gates LLP
Hearst Tower

214 North Tryon Street

Charlotte, North Carolina 28202

Attention: Stacy G. Ackermann

 



28

 

 

(ii)if to the Primary Servicer:

 

Berkeley Point Capital LLC
One Beacon Street, 14th Floor
Boston, MA 02108
Attention: Director and Head of Servicing

 

with a copy to:

 

Berkeley Point Capital LLC
7700 Wisconsin Avenue, Suite 1100
Bethesda, MD 20814
Attention: Raqual Crea-Legal Department

 

or such other address as may hereafter be furnished to the other party by like
notice.

 

Section 6.06          Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to the Serviced Loan Combination shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.

 

Section 6.07          Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

Section 6.08          Governing Law.

 

This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal Law.

 

Section 6.09          Protection of Confidential Information.

 

The Primary Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer, the Trustee
or the Serviced Companion

 



29

 

 

Loan Holders, without the Master Servicer’s prior written consent, any
information pertaining to the Serviced Loan Combination or any borrower
thereunder, except to the extent that it is appropriate for the Primary Servicer
to do so in working with legal counsel, auditors, taxing authorities or other
governmental agencies or in accordance with this Agreement.

 

Section 6.10          Intention of the Parties.

 

It is the intention of the parties that the Master Servicer is conveying, and
the Primary Servicer is receiving, only a contract for servicing the Serviced
Loan Combination. Accordingly, the parties hereby acknowledge that the Trustee
remains the sole and absolute beneficial owner of the Mortgage Loans and all
rights related thereto and that the Serviced Companion Loan Holder remains the
sole and absolute beneficial owner of the Serviced Pari Passu Companion Loans.

 

Section 6.11          Third Party Beneficiary.

 

The Trustee, for the benefit of the Certificateholders and the related Companion
Loan Holder, and the Trust, as holder of the Lower-Tier Regular Interests, shall
each be a third party beneficiary under this Agreement, provided that, except to
the extent the Trustee or its designee assumes the obligations of the Master
Servicer hereunder as contemplated by Section 6.12 of this Agreement, none of
the Trustee, the Fund, the Certificate Administrator, the Operating Advisor, any
successor Master Servicer, the Special Servicer, any Certificateholder or the
related Companion Loan Holder shall have any duties under this Agreement or any
liabilities arising herefrom. The Depositor and each Certification Party shall
be a third party beneficiary under this Agreement solely with respect to the
obligations of the Primary Servicer under Section 3.01(c)(37) of this Agreement
and, with respect to the Depositor, Section 4.01 of this Agreement.

 

Section 6.12          Successors and Assigns; Assignment of Agreement.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
Primary Servicer and the Master Servicer and the respective successors and
assigns of the Primary Servicer and the Master Servicer. This Agreement shall
not be assigned, pledged or hypothecated by the Primary Servicer to a third
party except as otherwise specifically provided for herein. If the Master
Servicer shall for any reason no longer act in such capacity under the Pooling
and Servicing Agreement (including by reason of a Servicer Termination Event),
the Trustee or its designee or any other successor to the Master Servicer may
thereupon assume all of the rights and, except to the extent they arose prior to
the date of assumption, obligations of the Master Servicer under this Agreement,
subject to the Primary Servicer’s rights hereunder, including the right to
retain accrued and unpaid Primary Servicing Fees.

 

Section 6.13          Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 



30

 

 

Section 6.14          Exhibits.

 

The Exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

Section 6.15          General Interpretive Principles.

 

The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.

 

Section 6.16          Complete Agreement.

 

This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement. All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.

 

Section 6.17          Further Agreement.

 

The Primary Servicer and the Master Servicer each agree to execute and deliver
to the other such reasonable and appropriate additional documents, instruments
or agreements as may be necessary or appropriate to effectuate the purposes of
this Agreement.

 

Section 6.18          Amendments.

 

This Agreement may only be amended with the consent of the Primary Servicer and
the Master Servicer. The Master Servicer shall not consent to any modification
to the Pooling and Servicing Agreement in any manner which would increase the
obligations or limit the rights of a Primary Servicer under the Pooling and
Servicing Agreement or under this Agreement without the prior written consent of
the Primary Servicer (which consent shall not be unreasonably withheld).

 

Section 6.19          Exchange Act Rule 17g-5 Procedures.

 

(a)          Notwithstanding any provision herein to the contrary but subject to
Section 6.19(c) of this Agreement and except as required by law, the Primary
Servicer shall not provide any information directly to, or communicate with,
either orally or in writing, any Rating Agency regarding the Certificates or the
Serviced Loan Combination relevant to the Rating Agency’s surveillance of the
Certificates or Serviced Loan Combination, including, but not limited to,
providing responses to inquiries from the Rating Agency regarding the
Certificates or the Serviced Loan Combination and requests for a Rating Agency
Confirmation. All such information will be provided by, and all such
communications, responses and requests will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing Agreement.
To the extent that the Master Servicer is required to take any action under the
Pooling and Servicing Agreement to comply with Exchange Act Rule 17g-5, the
Primary Servicer shall cooperate and provide any information reasonably
requested by the Master Servicer to enable the Master Servicer to comply with
such obligations.

 



31

 

 

(b)          The Primary Servicer hereby expressly agrees to indemnify and hold
harmless the Master Servicer and the Depositor and their respective officers,
directors, shareholders, members, managers, employees, agents, Affiliates and
controlling persons, and the Trust Fund (each, an “Indemnified Party”), from and
against any and all losses, liabilities, damages, claims, judgments, costs,
fees, penalties, fines, forfeitures or other expenses (including reasonable
legal fees and expenses), joint or several, to which any such Indemnified Party
may become subject, under the Securities Act, the Exchange Act or otherwise,
pursuant to a third-party claim, insofar as such losses, liabilities, damages,
claims, judgments, costs, fees, penalties, fines, forfeitures or other expenses
(including reasonable legal fees and expenses) arise out of or are based upon
(i) the Primary Servicer’s breach of this Section 6.19 or (ii) a determination
by the Rating Agency that it cannot reasonably rely on representations made by
the Depositor or any Affiliate thereof pursuant to Exchange Act Rule
17g-5(a)(3), to the extent caused by any such breach referred to in clause (i)
above by the Primary Servicer, and will reimburse such Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim, as such
expenses are incurred.

 

(c)          None of the foregoing restrictions in this Section 6.19 prohibit or
restrict oral or written communications, or providing information, between the
Primary Servicer and any Rating Agency with regard to (i) such Rating Agency’s
review of the ratings it assigns to the Primary Servicer, (ii) such Rating
Agency’s approval of the Primary Servicer as a commercial mortgage master,
special or primary servicer or (iii) such Rating Agency’s evaluation of the
Primary Servicer’s servicing operations in general; provided, however, that the
Primary Servicer shall not provide any information relating to the Certificates
or the Serviced Loan Combination to such Rating Agency in connection with such
review and evaluation by such Rating Agency unless (x) borrower, property or
deal specific identifiers are redacted; (y) the Master Servicer confirms to the
Primary Servicer in writing that it has in fact previously provided such
information to the Rule 17g-5 Information Provider and does not provide such
information to such Rating Agency until the earlier of (i) receipt of
notification from the Rule 17g-5 Information Provider that such information has
been posted to the Rule 17g-5 Information Provider’s Website and (ii) after
12:00 p.m. on the first Business Day following the date it has provided such
information to the Rule 17g-5 Information Provider; or (z) such Rating Agency
has confirmed in writing to the Primary Servicer that it does not intend to use
such information in undertaking credit rating surveillance for any Class of
Certificates (and the Primary Servicer shall, upon written request, certify to
the Depositor (with a copy to the Master Servicer) that it received the
confirmation described in this clause (z)).

 

Section 6.20          Notification to Primary Servicer Concerning REO Property

 

The Master Servicer shall notify the Primary Servicer if the Serviced Loan
Combination becomes an REO Loan or if a related Mortgage Property becomes REO
Property.

 

[SIGNATURES ON NEXT PAGE]

 



32

 

 

IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/ Nachette Hadden     Name:
Nachette Hadden
Title:   Director

 



CGCMT 2016-C1

Berkeley Point Primary Servicing Agreement

 



 

 

 

IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.

 



  Berkeley Point Capital LLC       By: /s/ Nancy Guanci     Name: Nancy Guanci
Title: Vice President         By: /s/ Ellen D. Miller     Name: Ellen D. Miller
Title: Managing Director

 



CGCMT 2016-C1

Berkeley Point Primary Servicing Agreement

 



 

 

 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

MORTGAGE LOANS

 


 

ID   Property Name   Cut-off Date
Balance   Primary Servicing Fee              

5

 

Marriott Savannah Riverfront

 

$40,000,000

 

0.00250%

 

COMPANION LOANS

 

Loan Name   Cut-off Date
Balance   Primary Servicing Fee          

Marriott Savannah Riverfront

 

$33,500,000

 

0.00250%

 

A-1

 

 

EXHIBIT B

 

PRIMARY SERVICER’S OFFICER’S CERTIFICATE
SERIES CGCMT 2016-C1



 

I, [__________], hereby certify that I am the duly elected [______________] of
Berkeley Point Capital LLC, a [___________] organized under the laws of the
State of [____________] (the “Primary Servicer”) and further as follows:

 

1.Attached hereto as Exhibit 1 is a true, correct and complete copy of the
[certificate of formation][articles of incorporation] of the Primary Servicer
which are in full force and effect on the date hereof and which have been in
effect without amendment, waiver, rescission or modification since January 1,
2009.

 

2.Attached hereto as Exhibit 2 is a true, correct and complete copy of the
[organization document] of the Primary Servicer which are in effect on the date
hereof and which have been in effect without amendment, waiver, rescission or
modification since January 1, 2009.

 

3.Attached hereto as Exhibit 3 is an original certificate of good standing of
the Primary Servicer, issued on [________] [__], 2016, and no event has occurred
since the date thereof which would impair such standing.

 

4.Attached hereto as Exhibit 4 is a true, correct and complete copy of the
corporate resolutions of the Board of Directors of the Primary Servicer
authorizing the Primary Servicer to execute and deliver the Primary Servicing
Agreement, dated as of May 1, 2016 (the “Primary Servicing Agreement”), by and
between the Primary Servicer and Wells Fargo Bank, National Association and such
resolutions are in effect on the date hereof and have been in effect without
amendment, waiver, rescission or modification since August 31, 2011.

 

5.Either (i) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Primary Servicer of or compliance by the Primary Servicer
with the Primary Servicing Agreement or the consummation of the transactions
contemplated by the Primary Servicing Agreement; or (ii) any required consent,
approval, authorization or order has been obtained by the Primary Servicer.

 

6.Neither the consummation of the transactions contemplated by, nor the
fulfillment of the terms of the Primary Servicing Agreement, conflicts or will
conflict with or results or will result in a breach of or constitutes or will
constitute a default under the charter or by-laws of the Primary Servicer, the
terms of any indenture or other agreement or instrument to which the Primary
Servicer is a party or by which it is bound or to which it is subject, or any
statute or order, rule, regulation, writ, injunction or decree of any court,
governmental authority or regulatory body to which the Primary Servicer is
subject or by which it is bound.

 



B-1

 

 

7.There is no action, suit, proceeding or investigation pending or to the best
of my knowledge threatened against the Primary Servicer which, in our judgment,
either in any one instance or in the aggregate, may result in any material
adverse change in the business, operations, financial conditions, properties or
assets of the Primary Servicer or in any material impairment of the right or
ability of the Primary Servicer to carry on its business substantially as now
conducted or in any material liability on the part of the Primary Servicer or
which would draw into question the validity of the Primary Servicing Agreement
or of any action taken or to be taken in connection with the transactions
contemplated hereby, or which would be likely to impair materially the ability
of the Primary Servicer to perform under the terms of the Primary Servicing
Agreement.

 

8.Each person listed on Exhibit 5 attached hereto who, as an officer or
representative of the Primary Servicer, signed the Primary Servicing Agreement
and any other document delivered prior hereto or on the date hereof in
connection with the Primary Servicing Agreement, was, at the respective times of
such signing and delivery, and is now, a duly elected or appointed, qualified
and acting officer or representative of the Primary Servicer, who holds the
office set forth opposite his or her name on Exhibit 5, and the signatures of
such persons appearing on such documents are their genuine signatures.

 

9.The Primary Servicer is duly authorized to engage in the transactions
described and contemplated in the Primary Servicing Agreement.

 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Primary Servicer.

        Dated:     By         Name:
Title:





 

I, [____________], an [____________________] of Berkeley Point Capital LLC,
hereby certify that [______________] is the duly elected, qualified and acting
Senior Vice President of the Primary Servicer and that the signature appearing
above is his genuine signature.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

Dated:     By         Name:
Title:

 

B-2

 

  

EXHIBIT 5


 

to

 

Primary Servicer’s Officer’s Certificate

 

Name Title Signature                                      



 



B-3

 

 

EXHIBIT C

 

POOLING AND SERVICING AGREEMENT

 

Previously Delivered.

 

C-1

 

 

EXHIBIT D

 

[RESERVED]

 

D-1

 

 

EXHIBIT E

 

QUARTERLY SERVICING CERTIFICATION
 

Primary Servicer: _____________________________________________
 

RE:          Series CGCMT 2016-C1
 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above referenced Primary Servicer, we certify that with
respect to the mortgage loans serviced by us for Wells Fargo Bank, National
Association that as of the quarter ending ____________ except as otherwise noted
below:

 

·All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

 

·All required insurance policies are in full force and effect on the mortgaged
premises in the form and amount and with the coverage required by the loan
documents.

 

·On all required insurance policies, the loss payee is in the name of the Trust.

 

·All UCC Financing Statements have been renewed prior to expiration.

 

·All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.

 

·All letters of credit are transferred to the Trust as beneficiary and are
properly renewed.

 

·Lockboxes are being serviced in accordance with loan documents.

 

·All required loan documents, third party reports and underwriting files are
complete and all applicable loan documents have been properly assigned to the
Trust.

 



EXCEPTIONS:           

 



      Servicing Officer   Date

 

E-1

 

 

EXHIBIT F

 

FORM OF ACCOUNT CERTIFICATION
SERIES CGCMT 2016-C1

 

Securitization:
___________________________________________________________________________________________________________________

 

Sub Servicer:
___________________________________________________________________________________________________________________

 

  ________ New Account ________ Change of Account Information       Indicate
purpose of account (check all that apply):             ________ Principal &
Interest ________ Deposit Clearing   ________ Taxes & Insurance ________
Disbursement Clearing   ________ Reserves (non-interest bearing) ________
Suspense   ________ Reserves (interest bearing)    

 

Account Number:
_______________________________________________________________________________________________________________

 

Account Name:
_________________________________________________________________________________________________________________

 

Depository Institution (and Branch):

          Name:
___________________________________________________________________________________________________________________
        Street:
___________________________________________________________________________________________________________________

 

   City, State,
Zip:____________________________________________________________________________________________________________

 

    Rating Agency: _____________________________________________ Rating:
_______________________________________________________

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 

Prepared by:
____________________________________________________________________________________________________________________

 

Signature:
______________________________________________________________________________________________________________________

 

Title:
__________________________________________________________________________________________________________________________

 

Date:
__________________________________________________________________________________________________________________________

      Telephone: _________________________________________________________  
Fax: ______________________________________________

 

F-1

 

 

EXHIBIT G

 

FORM OF COLLECTION REPORT

 

SERIES CGCMT 2016-C1

 

Month of________


 




 1
 2
 3
4
5
6
7
8
9
10
11
12
13
14
15
16
17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39            
                                                                  Sub
Serv ID 
Master
Servicer
Loan#
Sub-Servicer Loan#  Prosp
ID Sched
Due
Date
Begin Balance Prior to
Pmt
Ending Balance After Pmt Paid Thru Date Current Note Rate Sub-
Servicer
Fee Rate Sched Prin Pmt Sched Int Pmt Sched P&I Amount Sched Sub- Serv Fee Sched
Addl Sub- Sub Fee  Neg Am/
Deferred Int Amount Unsched Principal Rec’d  Other Principal Adjust  Other
Interest Adjust  Liq/ Prepmt Date  Prepmt Penalty / YM Rec’d Prepmt Int
Exc/Short Liq/ Prepmt Code
T&I Advances O/S
Pmt Eff Date Recd
Actual Principal Rec’d
Actual (Gross) Interest Rec’d Actual Sub- Servicer Fee Paid Addl Sub-Sub Fee
Paid Actual (Net) Interest Rec’d Late Charges Rec’d Default Interest Rec’d Assum
Fees Rec’d Addl Fees Rec’d Remittance Amount Actual Loan Balance Total Reserve
Balance Pmt Loan Status Comments                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                  0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00   0.00 0.00  
0.00   0.00 0.00 0.00     0.00 0.00 0.00 0.00 0.00                              
                                                                               
                                          NET REMIT
TO MS -        

 

G-1

 

 

EXHIBIT H

 

FORM OF CERTIFICATE OF INSURANCE


 

Primary Servicer:  ________________________________________________

 

RE:Series CGCMT 2016-C1

 

Pursuant to the Primary Servicing Agreement(s) between Wells Fargo Bank,
National Association and the above-named Primary Servicer, we certify with
respect to the Serviced Loan Combination serviced by us for Wells Fargo Bank,
National Association that all required insurance policies are in full force and
effect on the mortgaged premises in the form and amount and with the coverage
required by the Servicing Agreement(s).

 

 

Servicing Officer   Date



 

H-1

 

 



EXHIBIT I

 

NEW LEASE INFORMATION 

            Loan #   Property Type:   Tenant:  

    Property Name/Address:  

            Term (Years, Months):   Sq Ft Gross Rentable:     Net Rentable  

        Begin Lease Date:       Retail

        End Lease Date:      Office

        Occupancy Date (if diff):       Other

 

        Minimum Rent      (S/SF/YR)

                (Mo/Yr) Escalation: CPI Other Change to on         Change to on
        Change to on         Change to on        

 

Percentage Rent 

        % Amount For % Rent Due:     For   Monthly   Up to   Quarterly   Up to  
Annually

        Breakpoint (S/Yr)   Sales Report Due:            

    (Mo/Yr)   Change to   on   Monthly Change to   on   Quarterly Change to   on
  Annually

 

Recoveries 

          Taxes     Per  

          Insurance     Per  

          Cam     Per  

          HVAC     Per  

          Adver/Promo     Per  

                Per  

                Per  

          Management     Per  

  

I-1

 

 

Renewal Options 

          Term     SF  

          Minimum rent     Gross Rentable  

          % Rent     Net Rentable  

 

Landlord Costs

        Alterations:  

           Commissions:   

           Moving Allowances:  

         Buyout Clauses:  

        Other:  

    Building Insurance Requirements   Tenant maintains fire & ED on building(s);
will need coverage to renew
Does not furnish building coverage
General liability naming landlord mortgagee as additional insured; will need
coverage for
review
General liability without mentioning landlord’s mortgagee; do not need coverage
    Waiver of Subrogation  

N/A
Mutual; will need endorsement
Landlord only; will need endorsement
Tenant only; do not need endorsement

    Comments:     Attachments:     Original Lease
Original Subordination Agreement

 

I-2

 

 

EXHIBIT J

 

MONTHLY ACCOUNTS CERTIFICATION

 

Servicer:    

 

RE:Series CGCMT 2016-C1

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above named Primary Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of the last day of the calendar month immediately preceding
the month in which this certificate is dated, all collection accounts and
servicing accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Primary Servicer’s management, except as otherwise
noted below:

 

EXCEPTIONS:   



 

 



 

 





 

 

Servicing Officer   Date

 

 J-1 

 

 